Plaintiffs sued to recover instalments due on a land contract, and had summary judgment, from which defendant has appealed. The interest of plaintiffs is questioned. The declaration is that plaintiffs, who, with Euphemia Rennie, signed the contract as vendors, have succeeded to the interest of Mrs. Rennie, now deceased, by order of assignment of the probate court. An affidavit contains a like recital. In one instance plaintiffs' interest is stated to be by inheritance. But, on the record, this statement creates no issue, and it is here construed as meaning the same as the averment of the declaration.
Citing Dirr v. Hitchman, 260 Mich. 179, defendant contends that past-due instalments of the contract may not be recovered, as plaintiffs are in default in making payments on the mortgage of $8,000. Defendant purchased and took deed of an undivided one-fourth of the property, and in that connection assumed and agreed to pay one-fourth of the mortgage debt. The land contract for the undivided three-fourths was made on December 13, 1927. It is subsequent to the mortgage. The purchase price named in the land contract is $15,000, with $2,000 paid down, and remainder in monthly instalments of $130 each. Between June 12, 1930, and time of commencing suit, January 7, 1932, instalments accrued in the total of $2,440, for recovery of which this suit is brought. If this sum were paid, the remainder to become due on the contract would be largely in excess of the amount of the mortgage. The mortgagee is willing to extend time for an additional period of three years upon partial payment, *Page 511 
the amount of which is less than the total of sums past due and owed by defendant on the contract. Defendant has not paid his portion of the mortgage debt. The contract permits him to make payments direct to mortgagee in event of plaintiffs' failure to pay.
On the facts as stated, and as the record is that defendant purchaser is responsible for failure of plaintiffs in respect of the mortgage, the fact of mortgage is no defense to this action for purchase money. The case is not ruled byDirr v. Hitchman, supra, but in principle by Langley v. Kirker,247 Mich. 443, and Heath v. Gloster, 260 Mich. 85. See 39 Cyc. p. 1931. We find no error in ordering summary judgment.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.